DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Response to Amendment
This action is in response to the RCE filed on 08/12/2022. The amendments filed on 07/22/2022 have been entered. Accordingly Claims 1-3,5-13 and 15-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,5-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claims now recite “…wherein a first feature of the lumen is a first linear reflector of the plurality of linear reflectors and a non-linear reflector of the one or more non-linear reflectors such that the first feature produces the second echoes and a portion of the first echoes, wherein a second feature of the lumen is a second linear reflector of the plurality of linear reflectors such that the second feature produces only a further portion of the first echoes…”, however, there is not sufficient support for the “first feature” and “second feature” in the specification with respect to “first echoes” and “second echoes”. The Specification discloses “features” with respect to the intraluminal device itself [0038] and image information “features” such as vessel brightness [0050], these “features” are connected to the B-mode image specifically and not producing of echoes representations of the ultrasound image(s). In the absence of support for the newly recited limitations, these claims dependent thereon are deemed to constitute new matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Teo (U.S. 20010029336, October 11, 2001)(hereinafter, “Teo”) in view of Nair et. al. (U.S. 20140270429, September 18, 2014)(hereinafter, “Nair”).
Regarding Claim 1,Teo teaches: An apparatus for visualizing a reflector in a lumen of a patient, comprising: a processor circuit communicatively coupled to an intraluminal ultrasound imaging catheter (“The present invention provides for the accurate discrimination between blood and tissue for enhanced image processing in intravascular ultrasound imaging systems…Since the spectrum provides information on any frequency dependency that may exist, examining the spectrum can provide information about the size of the reflectors to indicate whether the reflectors are blood or tissue.” [0016]),
With regards to limitations: wherein the processor circuit is configured to: receive, from the intraluminal ultrasound imaging catheter, first ultrasound image signals representative of first echoes produced by a plurality of linear reflectors and second ultrasound image signals representative of second echoes produced by one or more nonlinear reflectors, wherein the first echoes produced by the plurality of linear reflectors comprise a first frequency matching a transmit frequency of the intraluminal ultrasound imaging catheter, and wherein the second echoes produced by the one or more nonlinear reflectors comprise a second frequency different than the transmit frequency of the intraluminal ultrasound imaging catheter; wherein a first feature of the lumen is a first linear reflector of the plurality of linear reflectors and a non-linear reflector of the one or more non-linear reflectors such that the first feature produces the second echoes and a portion of the first echoes, wherein a second feature of the lumen is a second linear reflector of the plurality of linear reflectors such that the second feature produces only a further portion of the first echoes; generate, first ultrasound image data based on the first ultrasound image signals; generate second ultrasound image data based on the second ultrasound image signals; and output, to a display in communication with the processor circuit, a first ultrasound image based on the first ultrasound image data and a second ultrasound image based on the second ultrasound image data, wherein the first ultrasound image includes the first feature and the second feature, wherein the second ultrasound image includes the first feature and not the second feature, Teo teaches, “…after the RF is acquired and spectral analysis is performed, the strength of the received RF signal at the two frequency bins are compared. In particular, the strength of the spectrum in two frequency bins (a higher frequency bin and a lower frequency bin) where the transducer has known sensitivities are examined. Specifically, this embodiment requires the use of a transducer with a wide bandwidth which includes a lower frequency bin and a higher frequency bin having substantially well known and sufficiently high sensitivities… The two frequency bins should also be selected to be as separate as possible from each other…without falling out of the range of the transducer's frequencies with known and sufficiently high sensitivities…A comparison of the strength of the spectrum at those two frequency bins…determines whether the echoes were reflected from tissue or from blood. If the strength of the spectrum at those two frequencies is approximately equal…as indicated in step 63, then the echoes were reflected from tissue and the particular pixel is determined to be tissue (indicated by step 65). If the higher frequency bin has a greater strength than the lower frequency bin… as indicated in step 67, then the reflected echoes came from blood and the particular pixel is determined to be blood (step 69). This embodiment performs an analysis of the entire spectrum with the steps shown in FIG. 2 being performed for each radial spoke and the comparison of strength for the high and low frequency bins being performed for each sampling point in the radial spoke.” [0018]; “FIG. 4 is a simplified flow diagram illustrating this specific embodiment that utilizes a high frequency and a low frequency to obtain two successive image frames used to distinguish between blood and tissue. In this specific embodiment (described for a narrow bandwidth transducer for simplicity), the transducer can transmit two narrowband tones at the two frequencies (high and low), where the transducer has known and sufficiently high sensitivities for the two frequency tones. As indicated by step 111, the transducer transmits a narrowband low frequency tones at f.sub.1 to obtain a first image frame. Then, the transducer transmits a narrowband high frequency tones at f.sub.2 to obtain a second image frame (step 113). As mentioned earlier, a plurality of radial vectors from the rotated transducer comprises an image frame.Of course, in other embodiments, the first image frame may be obtained by using a high frequency tone or channel and the second image frame may be obtained by using a low frequency tone or channel, as long as the successive image frames are obtained by a high frequency tone and a low frequency tone.” [0021]; “A signal processor performs image processing (e.g., stabilization of a moving image, temporal filtering for blood speckle, and other image enhancement techniques) on the acquired data in order to provide a display of the corrected and filtered intravascular image on a raster-scan display monitor.” [0002].
Teo is silent with regards to “nonlinear reflector” even though the system in Teo obtains multiple image frames to represent high and low frequency information. 
Teo does not explicitly teach: wherein a first feature of the lumen is a first linear reflector of the plurality of linear reflectors and a non-linear reflector of the one or more non-linear reflectors such that the first feature produces the second echoes and a portion of the first echoes, wherein a second feature of the lumen is a second linear reflector of the plurality of linear reflectors such that the second feature produces only a further portion of the first echoes; and the display aspect of “wherein the first ultrasound image includes the first feature and the second feature, wherein the second ultrasound image includes the first feature and not the second feature”.
Nair in the field of intravascular imaging systems teaches: “…different vascular components (comprising different types and densities of tissues and cells) and boundaries between tissues, absorb and reflect imaging signals differently. For example, in an embodiment, an IVUS sensor 204 emits an ultrasound waveform at about 45 MHz, which is reflected by tissues that comprise a vessel 210. However, in the example, the reflected ultrasound echo includes a host of different frequencies produced by the resonance characteristics of the tissues within the bandwidth of the 45 MHz IVUS transducer. These resonance characteristics and the corresponding echo signal effects can be used to determine the morphology of the imaged environment based on signal pattern recognition techniques. Thus, the processing system 101 may identify tissues (e.g., thrombus, plaque, adventitia, fibrous tissue, fibro-lipidic tissue, calcified necrotic tissue, calcific tissue, cholesterol, vessel wall, etc.), fluids, tissue categories (e.g., plaques may be further characterized as one of fibrous, fibro-fatty, necrotic core, or dense calcium), inorganic materials (e.g., stents, surgical instruments, radiographic and/or echographic markers, etc.), and/or other suitable organic and inorganic structures (e.g., tissue borders, lumens, etc). For conciseness, these tissues, tissue types, organic and inorganic materials, and/or other suitable structures will be referred to as "constituent tissues." After having identified the constituent patterns and/or tissues from the received imaging data, the processing system 101 may present the identified structures, including borders or boundaries between different regions, to the operator.” [0049]. Examiner notes, plaque and inorganic materials are considered non-linear reflectors.
Nair with respect to the features and display limitations teaches: “For each of the vascular specimens 702, a set of constituent tissues have been identified and samples of the tissues have been plotted against a range 704 of a branch criterion. The samples may be obtained and assessed using the method 500 disclosed with reference to FIG. 5 and/or any other suitable process. Each sample is based on observed data from a single vascular specimen 702 and is assessed using the exemplary branch criterion, which may include any combination of any suitable signal parameters. As disclosed above, in the example of an IVUS imaging data set, suitable parameters include temporal and/or spectral parameters derived from 1-dimensional, 2-dimensional, or multi-dimensional data. In other exemplary imaging data sets, other suitable parameters are analyzed to determine characteristic signatures for the identified tissues. In FIG. 7, the branch criterion is expressed as a linear range, although this merely exemplary and is non-limiting.” [0062]; “FIG. 11 is a diagram of an exemplary user interface 1100 for displaying characterized tissue according to some embodiments of the present disclosure. The user interface 1100 may be displayed on a user display such as one of the displays incorporated to the bedside controller 118, main controller 120, or boom display 122 disclosed with reference to FIG. 1. The user interface 1100 represents one possible arrangement for displaying the information presented by a medical imaging system such as the medical imaging systems 100 and 200 of FIGS. 1 and 2, respectively. One skilled in the art will recognize that alternate arrangements are both contemplated and provided for. In the illustrated embodiment, the user interface 1100 includes one or more display panes 1102 for displaying medical sensing data corresponding to one or more modalities. The user interface 1100 may also include one or more display attribute panes 1104. The display attribute pane 1104 presents user-selectable display attributes corresponding to a tissue pattern recognition process via checkboxes 1106, exclusive and non-exclusive lists 1108, radio buttons, and other suitable interface schemes. In the illustrated embodiment, the display attribute pane 1104 presents the display attribute options in categories presented as tabs 1110, although this is merely exemplary and other arrangements including dropdown menus, toolbars, trees, and other suitable arrangements are provided for. Upon user selection of display attribute, the display attribute is applied to the corresponding data and the display is updated. This may include updating a tissue marker (e.g., marker 1112). The tissue marker 1112 represents an identified constituent tissue such as that identified by the method 1000 of FIG. 10. In that regard, the tissue marker 1112 displays the spatial location of the constituent tissue relative to the image produced by the medical sensing data. This allows operators to quickly and accurately assess vascular structures for diagnostic purposes, to monitor treatments, to navigate vascular passages, and for other observational and interventional purposes. For clarity, the tissue marker 1112 may take the form of an outline, a highlight, a label, and/or other suitable annotation, and any number of tissue markers 1112 may be displayed at any one time.” [0076-0078]. See reproduced Fig. 11 below.

    PNG
    media_image1.png
    311
    536
    media_image1.png
    Greyscale

Examiner notes the different linear reflectors (e.g. tissue), non-linear reflectors (e.g. plaque and inorganic materials) and information within each category displayed information can be controlled by the user interface as seen in Fig. 11, reproduced above, to meet the claim limitations.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Teo representations of nonlinear reflector echoes; wherein a first feature of the lumen is a first linear reflector of the plurality of linear reflectors and a non-linear reflector of the one or more non-linear reflectors such that the first feature produces the second echoes and a portion of the first echoes, wherein a second feature of the lumen is a second linear reflector of the plurality of linear reflectors such that the second feature produces only a further portion of the first echoes; and the display aspect of “wherein the first ultrasound image includes the first feature and the second feature, wherein the second ultrasound image includes the first feature and not the second feature” as taught in Nair “…for analyzing medical imaging data and characterizing imaged tissues for use in diagnosing and treating disease.” (Nair, [0002]).
Regarding Claim 2, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Theo further teaches: wherein the processor circuit is configured to: apply a first bandpass filter to the first ultrasound image signals to generate the first ultrasound image data; and apply a second bandpass filter to the second ultrasound image signals to generate the second ultrasound image data; wherein the first bandpass filter is associated with a first frequency band that includes the transmit frequency, and wherein the second bandpass filter is associated with a second frequency band that includes a harmonic of the transmit frequency and is non-overlapping with the first frequency band (“…the spectral analysis is performed (step 97) at the two discrete frequencies, lower frequency f.sub.1 and a higher frequency f.sub.2, by bandpass filtering. In one specific embodiment, the bandpass filtering is performed with a respective set of coefficients that are available through a look-up table (LUT), which may be included in (e.g., LUT 40 shown in dotted line in FIG. 1A) or coupled to (e.g., LUT 42 shown in dotted line in FIG. 1A) the signal processor 10 of FIG. 1A. In another specific embodiment, the bandpass filtering may be performed using hardware bandpass filters in imaging system 12 at each of the lower and higher frequencies.” [0019]; “As indicated by step 111, the transducer transmits a narrowband low frequency tones at f.sub.1 to obtain a first image frame. Then, the transducer transmits a narrowband high frequency tones at f.sub.2 to obtain a second image frame (step 113). As mentioned earlier, a plurality of radial vectors from the rotated transducer comprises an image frame.Of course, in other embodiments, the first image frame may be obtained by using a high frequency tone or channel and the second image frame may be obtained by using a low frequency tone or channel, as long as the successive image frames are obtained by a high frequency tone and a low frequency tone.” [0021]).
Regarding Claim 3, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Teo further teaches: wherein the second frequency band is higher than the first frequency band (“FIG. 4 is a simplified flow diagram illustrating this specific embodiment that utilizes a high frequency and a low frequency to obtain two successive image frames used to distinguish between blood and tissue. In this specific embodiment (described for a narrow bandwidth transducer for simplicity), the transducer can transmit two narrowband tones at the two frequencies (high and low), where the transducer has known and sufficiently high sensitivities for the two frequency tones. As indicated by step 111, the transducer transmits a narrowband low frequency tones at f.sub.1 to obtain a first image frame. Then, the transducer transmits a narrowband high frequency tones at f.sub.2 to obtain a second image frame (step 113). As mentioned earlier, a plurality of radial vectors from the rotated transducer comprises an image frame. Of course, in other embodiments, the first image frame may be obtained by using a high frequency tone or channel and the second image frame may be obtained by using a low frequency tone or channel, as long as the successive image frames are obtained by a high frequency tone and a low frequency tone.” [0021]. Examiner notes, the transmit frequency is considered the first image frame/high frequency and the second frequency is considered the second image frame/ lower frequency.).
Regarding Claim 9, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Teo further teaches: further comprising the intraluminal ultrasound imaging catheter (Fig. 1A, intravascular ultrasonic imaging system, element 10, catheter probe, element 13, [0016]).
Regarding Claim 10, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Teo further teaches: wherein the intraluminal ultrasound imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter (“…the present invention provides a method of detecting blood speckle in an intravascular ultrasound blood vessel image that includes the steps of illuminating an intravascular target with ultrasonic RF energy at a first frequency to generate ultrasonic echoes from said intravascular target to form a first image frame, and illuminating the intravascular target with ultrasonic RF energy at a second frequency to generate ultrasonic echoes from the intravascular target to form a second image frame. “ [0008]; “It is noted that the transducer mounted in a catheter used in IVUS imaging systems currently provide information to the image processor through its catheter ID.” [0020]).
Regarding Claim 11, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Teo teaches: A method for visualizing a reflector in a lumen of a patient, comprising (“The present invention provides for the accurate discrimination between blood and tissue for enhanced image processing in intravascular ultrasound imaging systems…Since the spectrum provides information on any frequency dependency that may exist, examining the spectrum can provide information about the size of the reflectors to indicate whether the reflectors are blood or tissue.” [0016]):
receiving first ultrasound image signals obtained by an intraluminal ultrasound imaging catheter, wherein the first ultrasound image signals are representative of first echoes produced by a plurality of linear reflectors and second ultrasound image signals representative of second echoes produced by one or more nonlinear reflectors, wherein the first echoes produced by the plurality of linear reflectors comprise a first frequency matching a transmit frequency of the intraluminal ultrasound imaging catheter, and wherein the second echoes produced by the one or more nonlinear reflectors comprise a second frequency different than the transmit frequency of the intraluminal ultrasound imaging catheter, wherein a first feature of the lumen is a first linear reflector of the plurality of linear reflectors and a non-linear reflector of the one or more non-linear reflectors such that the first feature produces the second echoes and a portion of the first echoes, wherein a second feature of the lumen is a second linear reflector of the plurality of linear reflectors such that the second feature produces only a further portion of the first echoes; generating, first ultrasound image data based on the first ultrasound image signals; generating second ultrasound image data based on the second ultrasound image signals; and outputting, to a display a first ultrasound image based on the first ultrasound image data and a second ultrasound image based on the second ultrasound image data, wherein the first ultrasound image includes the first feature and the second feature, wherein the second ultrasound image includes the first feature and not the second feature, Teo teaches, “…after the RF is acquired and spectral analysis is performed, the strength of the received RF signal at the two frequency bins are compared. In particular, the strength of the spectrum in two frequency bins (a higher frequency bin and a lower frequency bin) where the transducer has known sensitivities are examined. Specifically, this embodiment requires the use of a transducer with a wide bandwidth which includes a lower frequency bin and a higher frequency bin having substantially well known and sufficiently high sensitivities… The two frequency bins should also be selected to be as separate as possible from each other…without falling out of the range of the transducer's frequencies with known and sufficiently high sensitivities…A comparison of the strength of the spectrum at those two frequency bins…determines whether the echoes were reflected from tissue or from blood. If the strength of the spectrum at those two frequencies is approximately equal…as indicated in step 63, then the echoes were reflected from tissue and the particular pixel is determined to be tissue (indicated by step 65). If the higher frequency bin has a greater strength than the lower frequency bin… as indicated in step 67, then the reflected echoes came from blood and the particular pixel is determined to be blood (step 69). This embodiment performs an analysis of the entire spectrum with the steps shown in FIG. 2 being performed for each radial spoke and the comparison of strength for the high and low frequency bins being performed for each sampling point in the radial spoke.” [0018]; “FIG. 4 is a simplified flow diagram illustrating this specific embodiment that utilizes a high frequency and a low frequency to obtain two successive image frames used to distinguish between blood and tissue. In this specific embodiment (described for a narrow bandwidth transducer for simplicity), the transducer can transmit two narrowband tones at the two frequencies (high and low), where the transducer has known and sufficiently high sensitivities for the two frequency tones. As indicated by step 111, the transducer transmits a narrowband low frequency tones at f.sub.1 to obtain a first image frame. Then, the transducer transmits a narrowband high frequency tones at f.sub.2 to obtain a second image frame (step 113). As mentioned earlier, a plurality of radial vectors from the rotated transducer comprises an image frame. Of course, in other embodiments, the first image frame may be obtained by using a high frequency tone or channel and the second image frame may be obtained by using a low frequency tone or channel, as long as the successive image frames are obtained by a high frequency tone and a low frequency tone.” [0021]; “A signal processor performs image processing (e.g., stabilization of a moving image, temporal filtering for blood speckle, and other image enhancement techniques) on the acquired data in order to provide a display of the corrected and filtered intravascular image on a raster-scan display monitor.” [0002].
Teo is silent with regards to “nonlinear reflector” even though the system in Teo obtains multiple image frames to represent high and low frequency information. 
Teo does not explicitly teach: wherein a first feature of the lumen is a first linear reflector of the plurality of linear reflectors and a non-linear reflector of the one or more non-linear reflectors such that the first feature produces the second echoes and a portion of the first echoes, wherein a second feature of the lumen is a second linear reflector of the plurality of linear reflectors such that the second feature produces only a further portion of the first echoes; and the display aspect of “wherein the first ultrasound image includes the first feature and the second feature, wherein the second ultrasound image includes the first feature and not the second feature”.
Nair in the field of intravascular imaging systems teaches: “…different vascular components (comprising different types and densities of tissues and cells) and boundaries between tissues, absorb and reflect imaging signals differently. For example, in an embodiment, an IVUS sensor 204 emits an ultrasound waveform at about 45 MHz, which is reflected by tissues that comprise a vessel 210. However, in the example, the reflected ultrasound echo includes a host of different frequencies produced by the resonance characteristics of the tissues within the bandwidth of the 45 MHz IVUS transducer. These resonance characteristics and the corresponding echo signal effects can be used to determine the morphology of the imaged environment based on signal pattern recognition techniques. Thus, the processing system 101 may identify tissues (e.g., thrombus, plaque, adventitia, fibrous tissue, fibro-lipidic tissue, calcified necrotic tissue, calcific tissue, cholesterol, vessel wall, etc.), fluids, tissue categories (e.g., plaques may be further characterized as one of fibrous, fibro-fatty, necrotic core, or dense calcium), inorganic materials (e.g., stents, surgical instruments, radiographic and/or echographic markers, etc.), and/or other suitable organic and inorganic structures (e.g., tissue borders, lumens, etc). For conciseness, these tissues, tissue types, organic and inorganic materials, and/or other suitable structures will be referred to as "constituent tissues." After having identified the constituent patterns and/or tissues from the received imaging data, the processing system 101 may present the identified structures, including borders or boundaries between different regions, to the operator.” [0049]. Examiner notes, plaque and inorganic materials are considered non-linear reflectors.
Nair with respect to the features and display limitations teaches: “For each of the vascular specimens 702, a set of constituent tissues have been identified and samples of the tissues have been plotted against a range 704 of a branch criterion. The samples may be obtained and assessed using the method 500 disclosed with reference to FIG. 5 and/or any other suitable process. Each sample is based on observed data from a single vascular specimen 702 and is assessed using the exemplary branch criterion, which may include any combination of any suitable signal parameters. As disclosed above, in the example of an IVUS imaging data set, suitable parameters include temporal and/or spectral parameters derived from 1-dimensional, 2-dimensional, or multi-dimensional data. In other exemplary imaging data sets, other suitable parameters are analyzed to determine characteristic signatures for the identified tissues. In FIG. 7, the branch criterion is expressed as a linear range, although this merely exemplary and is non-limiting.” [0062]; “FIG. 11 is a diagram of an exemplary user interface 1100 for displaying characterized tissue according to some embodiments of the present disclosure. The user interface 1100 may be displayed on a user display such as one of the displays incorporated to the bedside controller 118, main controller 120, or boom display 122 disclosed with reference to FIG. 1. The user interface 1100 represents one possible arrangement for displaying the information presented by a medical imaging system such as the medical imaging systems 100 and 200 of FIGS. 1 and 2, respectively. One skilled in the art will recognize that alternate arrangements are both contemplated and provided for. In the illustrated embodiment, the user interface 1100 includes one or more display panes 1102 for displaying medical sensing data corresponding to one or more modalities. The user interface 1100 may also include one or more display attribute panes 1104. The display attribute pane 1104 presents user-selectable display attributes corresponding to a tissue pattern recognition process via checkboxes 1106, exclusive and non-exclusive lists 1108, radio buttons, and other suitable interface schemes. In the illustrated embodiment, the display attribute pane 1104 presents the display attribute options in categories presented as tabs 1110, although this is merely exemplary and other arrangements including dropdown menus, toolbars, trees, and other suitable arrangements are provided for. Upon user selection of display attribute, the display attribute is applied to the corresponding data and the display is updated. This may include updating a tissue marker (e.g., marker 1112). The tissue marker 1112 represents an identified constituent tissue such as that identified by the method 1000 of FIG. 10. In that regard, the tissue marker 1112 displays the spatial location of the constituent tissue relative to the image produced by the medical sensing data. This allows operators to quickly and accurately assess vascular structures for diagnostic purposes, to monitor treatments, to navigate vascular passages, and for other observational and interventional purposes. For clarity, the tissue marker 1112 may take the form of an outline, a highlight, a label, and/or other suitable annotation, and any number of tissue markers 1112 may be displayed at any one time.” [0076-0078]. See reproduced Fig. 11 above. Examiner notes the different linear reflectors (e.g. tissue), non-linear reflectors (e.g. plaque and inorganic materials) and information within each category displayed information can be controlled by the user interface as seen in Fig. 11, reproduced above, to meet the claim limitations.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Teo representations of nonlinear reflector echoes; wherein a first feature of the lumen is a first linear reflector of the plurality of linear reflectors and a non-linear reflector of the one or more non-linear reflectors such that the first feature produces the second echoes and a portion of the first echoes, wherein a second feature of the lumen is a second linear reflector of the plurality of linear reflectors such that the second feature produces only a further portion of the first echoes; and the display aspect of “wherein the first ultrasound image includes the first feature and the second feature, wherein the second ultrasound image includes the first feature and not the second feature” as taught in Nair “…for analyzing medical imaging data and characterizing imaged tissues for use in diagnosing and treating disease.” (Nair, [0002]).
Regarding Claim 12, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Further, regarding limitations, further comprising: applying a first bandpass filter to the second ultrasound image signals to generate the first ultrasound image data; and applying a second bandpass filter to the second ultrasound image signals to generate the second ultrasound image data, wherein the first bandpass filter is associated with a first frequency band that includes the transmit frequency, and wherein the second bandpass filter is associated with a second frequency band that includes a harmonic of the transmit frequency and is non-overlapping with the first frequency band, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 13, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the second frequency band is higher than the first frequency band, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.
Regarding Claim 19, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
With regards to limitation: wherein the first ultrasound image data is generated by a first processing thread, and wherein the second ultrasound image data is generated by a second processing thread, Teo teaches, “A signal processor performs image processing (e.g., stabilization of a moving image, temporal filtering for blood speckle, and other image enhancement techniques) on the acquired data in order to provide a display of the corrected and filtered intravascular image on a raster-scan display monitor.” [0002]; “The apparatus also includes a signal processing device and a computer-readable medium. The signal processing device is capable of being coupled to the transducer and to a display for displaying the intravascular image. Coupled to be read by the signal processing device, the computer-readable medium stores a computer-readable program for comparing a first intensity strength for echoes from ultrasound at the first frequency with a second intensity strength for echoes from ultrasound at the second frequency to detect blood speckle in the intravascular image.” [0009].
Teo is silent with regards to two processing threads being used.
Nair in the field of intravascular imaging systems teaches: “..the main controller 120 is similar to the bedside controller 118 in that it includes a touch screen and is operable to display multitude of GUI-based workflows corresponding to different medical sensing modalities via a UI framework service executing thereon. In some embodiments, the main controller 120 may be used to simultaneously carry out a different aspect of a procedure's workflow than the bedside controller 118.” [0031].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Teo to process data using more threads as taught in Nair to reduce processing demands and runtime.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Nair and Spencer et. al. (U.S. 20160007947, January 14, 2016(Hereinafter, “Spencer”).
Regarding Claim 5, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Teo does not teach: wherein the processor circuit is configured to output, to the display, a numerical representation associated with the second ultrasound image.
Spencer in the field of vessel imaging systems teaches: “…the visualization can include generating a composite IVUS image using the IVUS image data associated with different frequencies and/or different gain values. The composite IVUS image can be relatively clearer with respect to the position of blood, plaque, adventitia, calcium, stent struts, etc. than the IVUS images generated using a single frequency and/or gain value. The composite IVUS image can be generated by computing the features of each pixel in an IVUS image frame, on a pixel-by-pixel basis. The features and/or content of each pixel can be based on the IVUS image data associated with different frequencies and/or different gain values. The features of each pixel can include numerical value(s) associated with echoes from the reflected ultrasound waves, whether the pixel corresponds to blood and/or tissue, what particular type of tissue the pixel corresponds to, etc. A composite pixel value can be produced by combining the information from the IVUS image data associated with different frequencies and different gain values... In some embodiments, the composite IVUS image can include an overlay having color indications of determined positions of a blood-tissue boundary, a media-adventitia boundary, and/or stent strut locations. The method 500 can include outputting the composite IVUS image.” [0055].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the processor of Teo an output, to the display, a numerical representation associated with the second ultrasound image as taught in Spencer to “…provide an optimal pixel value to filter out noise, emphasize anatomical structure, and thereby aid physicians in image interpretation.” (Spencer, [0055]).
Regarding Claim 6, the combination of references Teo, Nair and Spencer substantially teach the claim limitations as noted above.
Teo does not teach: wherein the processor circuit is configured to compute a geometrical value of the nonlinear reflector based on the second ultrasound image data, and wherein the numerical representation represents the geometrical value.
Nair in the field of intravascular imaging systems teaches: “…different vascular components (comprising different types and densities of tissues and cells) and boundaries between tissues, absorb and reflect imaging signals differently. For example, in an embodiment, an IVUS sensor 204 emits an ultrasound waveform at about 45 MHz, which is reflected by tissues that comprise a vessel 210. However, in the example, the reflected ultrasound echo includes a host of different frequencies produced by the resonance characteristics of the tissues within the bandwidth of the 45 MHz IVUS transducer. These resonance characteristics and the corresponding echo signal effects can be used to determine the morphology of the imaged environment based on signal pattern recognition techniques. Thus, the processing system 101 may identify tissues (e.g., thrombus, plaque, adventitia, fibrous tissue, fibro-lipidic tissue, calcified necrotic tissue, calcific tissue, cholesterol, vessel wall, etc.), fluids, tissue categories (e.g., plaques may be further characterized as one of fibrous, fibro-fatty, necrotic core, or dense calcium), inorganic materials (e.g., stents, surgical instruments, radiographic and/or echographic markers, etc.), and/or other suitable organic and inorganic structures (e.g., tissue borders, lumens, etc). For conciseness, these tissues, tissue types, organic and inorganic materials, and/or other suitable structures will be referred to as "constituent tissues." After having identified the constituent patterns and/or tissues from the received imaging data, the processing system 101 may present the identified structures, including borders or boundaries between different regions, to the operator.” [0049]. Examiner notes, plaque and inorganic materials are considered non-linear reflectors.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Teo representations of nonlinear reflector echoes as taught in Nair “…for analyzing medical imaging data and characterizing imaged tissues for use in diagnosing and treating disease.” [0002].
Teo does not teach: wherein the processor circuit is configured to compute a geometrical value of the reflector based on the ultrasound image data, and wherein the numerical representation represents the geometrical value.
Spencer in the field of vessel imaging systems teaches: “The border detection algorithm is likely to provide a more accurate result when a seed point, such as the measured width or diameter from the angiographic/fluoroscopic image data, is used, as opposed to when the border detection algorithm must first guess a starting point and then follow the border. Thus, the knowledge of the cross-section of the vessel 100 being imaged by the IVUS device 302, coupled with knowledge of the position of the intravascular device 302 within the vessel 100, can be used to make a high accuracy determination of the diameter and cross-sectional area of the vessel 100.” [0041];  “…the method 500 can include computing measurements, such as the diameter, length, area, etc. of the vessel lumen. The boundary determination can additionally consider a calculated rotational position of the intravascular device relative to the x-ray source as indicated by the catheter-orienting markers visible in the fluoroscopic image data. The method 500 can include outputting an indication of the determined position of the blood-tissue boundary.” [0052]; “The features of each pixel can include numerical value(s) associated with echoes from the reflected ultrasound waves, whether the pixel corresponds to blood and/or tissue, what particular type of tissue the pixel corresponds to, etc. A composite pixel value can be produced by combining the information from the IVUS image data associated with different frequencies and different gain values... In some embodiments, the composite IVUS image can include an overlay having color indications of determined positions of a blood-tissue boundary, a media-adventitia boundary, and/or stent strut locations. The method 500 can include outputting the composite IVUS image.” [0055]; “For example, a determined length and diameter of the stent (step 412) or the determined position of the stent struts relative to the lumen wall (step 416) can be output in response to a user input received at the computing device 306,” [0059].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate into the combination of Teo and Nair the processor to compute a geometrical value of the reflector based on ultrasound image data, and wherein the numerical representation represents the geometrical value as taught in Spencer to “…provide an optimal pixel value to filter out noise, emphasize anatomical structure, and thereby aid physicians in image interpretation.” (Spencer, [0055]).
Regarding Claim 7, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Teo does not teach: wherein the processor circuit is configured to generate a composite image based on the first ultrasound image data and the second ultrasound image data.
Spencer in the field of vessel imaging systems teaches: “…the visualization can include generating a composite IVUS image using the IVUS image data associated with different frequencies and/or different gain values. The composite IVUS image can be relatively clearer with respect to the position of blood, plaque, adventitia, calcium, stent struts, etc. than the IVUS images generated using a single frequency and/or gain value. The composite IVUS image can be generated by computing the features of each pixel in an IVUS image frame, on a pixel-by-pixel basis. The features and/or content of each pixel can be based on the IVUS image data associated with different frequencies and/or different gain values. The features of each pixel can include numerical value(s) associated with echoes from the reflected ultrasound waves, whether the pixel corresponds to blood and/or tissue, what particular type of tissue the pixel corresponds to, etc. A composite pixel value can be produced by combining the information from the IVUS image data associated with different frequencies and different gain values.” [0055].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the processor of Teo generating a composite image based on the first ultrasound image data and the second ultrasound image data as taught in Spencer to “…provide an optimal pixel value to filter out noise, emphasize anatomical structure, and thereby aid physicians in image interpretation.” (Spencer, [0055]).
Regarding Claim 8, the combination of references Teo, Nair and Spencer substantially teach the claim limitations as noted above.
Teo does not teach: wherein the processor circuit is configured to generate the composite image by overlaying the second ultrasound image on the first ultrasound image, and wherein portions of the composite image corresponding to the second ultrasound image comprise a different color from portions of the composite image corresponding to the first ultrasound image.
Spencer in the field of vessel imaging systems teaches: “…the visualization can include generating a composite IVUS image using the IVUS image data associated with different frequencies and/or different gain values. The composite IVUS image can be relatively clearer with respect to the position of blood, plaque, adventitia, calcium, stent struts, etc. than the IVUS images generated using a single frequency and/or gain value. The composite IVUS image can be generated by computing the features of each pixel in an IVUS image frame, on a pixel-by-pixel basis. The features and/or content of each pixel can be based on the IVUS image data associated with different frequencies and/or different gain values. The features of each pixel can include numerical value(s) associated with echoes from the reflected ultrasound waves, whether the pixel corresponds to blood and/or tissue, what particular type of tissue the pixel corresponds to, etc. A composite pixel value can be produced by combining the information from the IVUS image data associated with different frequencies and different gain values... In some embodiments, the composite IVUS image can include an overlay having color indications of determined positions of a blood-tissue boundary, a media-adventitia boundary, and/or stent strut locations. The method 500 can include outputting the composite IVUS image.” [0055].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the processor of Teo generating a composite image by overlaying the second ultrasound image on the first ultrasound image, and wherein portions of the composite image corresponding to the second ultrasound image comprise a different color from portions of the composite image corresponding to the first ultrasound image as taught in Spencer to “…provide an optimal pixel value to filter out noise, emphasize anatomical structure, and thereby aid physicians in image interpretation.” (Spencer, [0055]).
Regarding Claim 15, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Further, regarding limitations, further comprising: generating a numerical representation associated with the second ultrasound image; and outputting the numerical representation to the display, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 16, the combination of references Teo, Nair and Spencer substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein generating the numerical representation comprises computing a geometrical value of the nonlinear reflector, is substantially similar in scope with corresponding limitations recited in Claim 6 and is therefore, rejected under the same rationale.
Regarding Claim 17, the combination of references Teo and Nair substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein outputting the one or more ultrasound images to the display comprises generating a composite image based on the first ultrasound image data and the second ultrasound image data, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 18, the combination of references Teo, Nair and Spencer substantially teach the claim limitations as noted above.
Further, regarding limitations, overlaying the second ultrasound image on the first ultrasound image, and wherein portions of the composite image corresponding to the second ultrasound image comprise a different color from portions of the composite image corresponding to the first ultrasound image, is substantially similar in scope with corresponding limitations recited in Claim 8 and is therefore, rejected under the same rationale.

Response to Arguments
	Examiner respectfully disagrees with Applicant’s arguments regarding prior art of record Teo and Nair not teaching amended limitations of claims 1 and 11. Specifically, Nair teaches numerous linear and non-linear reflectors that are displayed in Fig. 11. The display is capable of showing just linear or non-linear or an overlay of both as disclosed in [0076--0079] and depicted in Fig. 11, further as provided in Nair, samples and parameters are extracted for the image data to be able to determine “characteristic signatures” (i.e. features) [0062]. Therefore,  the  amended claim limitations “…wherein a first feature of the lumen is a first linear reflector of the plurality of linear reflectors and a non-linear reflector of the one or more non-linear reflectors such that the first feature produces the second echoes and a portion of the first echoes, wherein a second feature of the lumen is a second linear reflector of the plurality of linear reflectors such that the second feature produces only a further portion of the first echoes…” and “…and output, to a display in communication with the processor circuit, a first ultrasound image based on the first ultrasound image data and a second ultrasound image based on the second ultrasound image data, wherein the first ultrasound image includes the first feature and the second feature, wherein the second ultrasound image includes the first feature and not the second feature.” are taught by the combination of references as provided in further details in the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793